Citation Nr: 0911258	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to August 18, 
2005, for a 70 percent evaluation for major depression.  

2.  Entitlement to an effective date prior to August 18, 
3005, for the grant of a total evaluation based on individual 
unemployability (TDIU) on a schedular basis.

3.  Entitlement to an effective date prior to August 18, 
2005, for the grant of a total evaluation based on individual 
unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to February 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied the benefits sought on 
appeal.  

The issue of entitlement to an effective date prior to August 
18, 2005, for the grant of a total evaluation based on 
individual unemployability on an extraschedular basis is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A rating decision dated in August 2006 increased the 
evaluation for the Veteran's major depression to 70 percent, 
effective August 18, 2005, and granted a total evaluation 
based on individual unemployability on a schedular basis due 
to service-connected disabilities, also effective August 18, 
2005.  

2.  Prior to August 18, 1005, the Veteran's major depression 
was not productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

3.  Prior to August 18, 2005, the Veteran's service-connected 
disabilities included right knee recurrent patellar 
dislocations and degenerative joint disease, evaluated as 40 
percent disabling and an adjustment disorder, evaluated as 30 
percent disabling, for a combined disability evaluation of 60 
percent.  

4.  Prior to August 18, 2005, the Veteran did not have a 
disability evaluated at 60 percent or more, or two or more 
disabilities, with least one disability evaluated at 40 
percent or more, and sufficient additional disability to 
bring the combined evaluation to 70 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 18, 
2005, for the award of 70 percent rating for major depression 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.130 
(2008).        

2.  The requirements for an effective date prior to August 
18, 2005, for a total evaluation based on individual 
unemployability due to service-connected disabilities, on a 
schedular basis, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.400, 4.16(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


Effective Date for a 70 Percent Evaluation for Major 
Depression 

The Veteran contends that the effective date for the 70 
percent disability evaluation for service-connected major 
depression should be effective from the date he originally 
filed for service connection in April 2002.  The Veteran 
essentially contends that his service-connected major 
depression was just as disabling prior to August 18, 2005, 
and consequently, should be assigned a 70 percent evaluation 
prior to that date.   

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As such, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within one year prior to the claim, the increase 
in disability was ascertainable.  Servello v. Derwinski, 3 
Vet. App. 196 (1992).  

In the present case, service connection for major depression 
disorder secondary to service-connected right knee disorder 
was established in February 2003, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440, effective April 1, 2002, the initial 
date of claim.  In September 2003, the Veteran filed a Notice 
of Disagreement and the RO issued a Statement of the Case in 
July 2004.  In a July 2004 rating decision, the RO increased 
the evaluation for the service-connected adjustment disorder 
from 10 to 30 percent disabling, effective April 1, 2002.  In 
September 2004, the Veteran filed a VA Form 9, perfecting his 
appeal.  In August 2006, the RO issued a Supplemental 
Statement of the Case and an August 2006 rating decision 
which increased the evaluation for the service-connected 
adjustment disorder (re-characterized as major depression) 
from 30 to 70 percent disabling, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9434, effective, August 18, 2005.  In 
November 2006, the Veteran filed an Notice of Disagreement, 
contending that the aforementioned 70 percent disability 
rating should be effective April 1, 2002.  He also indicated 
that he was satisfied with the current evaluations and 
withdrew his appeal for higher evaluations for his service 
connected disabilities.  In November 2006, the RO issued a 
Statement of the Case.  In December 2006, the Veteran filed a 
VA Form 9, and thus the case is appropriate for appellate 
review.                

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
must determine the extent to which the Veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

Thus, in order to determine whether the Veteran's service-
connected major depression disability warranted a 70 percent 
evaluation prior to August 18, 2005, it is necessary to make 
reference to the Schedule for Rating Disabilities and the 
criteria used to evaluate the severity of the Veteran's 
disability.  In this regard, the Veteran is currently rated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  Under Diagnostic Code 9434, a 70 percent rating 
for major depressive disorder is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434. 

The pertinent evidence of record includes a July 2002 VA 
psychiatric examination.  At the time, the Veteran reported 
that he lost the use of his right knee in 1998 and could not 
work, indicating, "I don't feel hopeless, just helpless."  
He stated that he hopes to be vocationally retrained.  He 
reported taking Diazepam occasionally to help manage his 
irritability.  The Veteran denied symptoms of panic, 
compulsive behavior, suicidal ideation, and homicidal 
ideation.  On examination, the Veteran's appearance was neat 
and casual.  His speech and psychomotor were normal.  His 
mood was anxious.  The Veteran's thought process was linear 
and goal directed.  His thought content included disjointed 
thoughts, as he asked rhetorical questions rather than 
answering directly.  His judgment was appropriate and he was 
oriented to person, place, and date.  His memory range was 
normal.  The examiner diagnosed the Veteran with adjustment 
disorder with mixed, anxious, and depressed mood, and 
inability to work.  He further opined that the Veteran did 
not fit the criteria for major depression.  

In late July 2002, the VA examiner who performed the July 
2002 psychiatric examination submitted an addendum to the 
examination report.  The examiner stated that it is as likely 
as not that the Veteran's adjustment disorder with mixed, 
anxious, and depressed mood is related to his service-
connected right knee condition.  The examiner indicated that 
the Veteran has learned to live with his knee dislocation and 
as a result, could not participate in sports prior to 
becoming a house inspector in 1986.  He further contended 
that work further aggravated the Veteran's knee problem which 
resulted in the Veteran's inability to work in 1998.  The 
loss of work resulted in the above diagnosis.           

A May 2003 VA outpatient treatment record demonstrated that 
the Veteran sought treatment for his depression.  At the 
time, the Veteran expressed that VA had not provided him 
adequate care for his disability.  He also reported two 
previous periods of severe depression, including in 1992 and 
1998, due to unemployment and medical problems.  The Veteran 
indicated that financial and relationship problems resulted 
in alcohol abuse and divorce.  He stated that he has been 
consuming several beers per day in order to manage his pain.  
He also reported trying multiple prescription medications to 
treat his depression, however, they were unsuccessful due to 
side effects.  Upon examination, the Veteran was noted to be 
neat and casually dressed.  He was calm and cooperative and 
was fully oriented to time, place, and date.  The Veteran's 
affect was constricted and his speech was tangential, 
however, easily redirected.  He denied suicidal ideation, 
homicidal ideation, and audio and visual hallucinations.  

A June 2003 VA outpatient treatment records indicated a 
diagnosis for major depressive disorder.  The Veteran 
reported a long history of depression and chronic pain.  He 
also reported having low energy and difficulty sleeping.  The 
Veteran expressed that he was unhappy with the level of care 
VA provided in during his previous outpatient treatment.  He 
indicated that his mood was not good. The examiner noted the 
Veteran to be well groomed and in no acute distress.  His 
speech was normal and his thought content was linear and 
logical.  His affect was blunted, frustrated, dysphoric, 
angry, and cooperative.  The Veteran denied hallucinations, 
delusions, and suicidal and homicidal ideations.

VA outpatient treatment records from July 2003 through August 
2003 demonstrated that the Veteran has not had success 
treating his depression with several different medications, 
including Bupropion, due to undesirable side effects.  During 
the course of treatment in August 2003, the Veteran was 
prescribed a trial of Venlafaxine.  The Veteran was noted to 
be clinically stable.    

A November 2003 VA outpatient treatment note indicated that 
the Veteran was experiencing difficulty concentrating.  He 
reported that his prescribed medication, Mirtazepine, has not 
helped to improve his depression symptoms and interferes with 
his sleep.  The examiner indicated that the Veteran is not 
suicidal, homicidal, or psychotic, noting him to be 
clinically stable.

VA outpatient treatment records dated in February 2004 
indicated that the Veteran is depressed due to medical 
problems, however, clinically stable.  

VA outpatient treatment records dated in July 2004 through 
August 2004 reported that the Veteran is feeling depressed 
due to his inability to work.  The Veteran stated that his 
consumption of beer was not helping him, as well as 
irritating his wife.  The Veteran reported that he is 
determined to quit drinking alcohol.    
A September 2004 VA outpatient treatment note indicated that 
the Veteran stated that he is in a better mood and has been 
more productive on his current medication, Prozac.  He also 
reported that his wife has found him to be less depressed in 
recent months.  The Veteran reported that remaining sober has 
positively contributed to the improvement of his mood and is 
proud that he has been able to quit drinking so easily.  The 
Veteran also indicated that he was currently taking online 
courses to reeducate himself, in order to gain employment.  
He expressed concern regarding whether he would be able to 
complete the 13 credits he is enrolled in this semester.  

An October 2004 VA outpatient treatment note indicated that 
the Veteran has been having difficulty with his dosage of 
Prozac.  The Veteran also stated that he could not handle 
online collage courses, thus he plans on dropping the courses 
he is currently enrolled in.

Subsequently, in October 2004, the Veteran testified at a 
hearing before the Decision Review Officer.  At the time, the 
Veteran identified the medications that he was currently 
taking for his depression.  He also stated that he was 
failing his courses due to his service-connected depression.

In January 2005, the Veteran underwent a vocational 
assessment.  At the time, the Veteran reported to be on 
academic probation from his distance learning program, in 
which he is learning to become a technical writer.  Upon 
examination, the Veteran was noted to be of high average 
intelligence, with a learning disorder of written language.  
The examiner noted the Veteran's depression to be moderate to 
marked.  She also noted the Veteran's long history of 
drinking and multiple head injuries.  The examiner diagnosed 
the Veteran with major depressive disorder, alcohol 
dependence disorder, and disorder of written expression.  She 
opined that the Veteran is not likely to succeed with his 
vocational training unless he becomes clean and sober.  She 
further opined that the Veteran may have difficulty obtaining 
and retaining employment due to his memory, as multitasking, 
new learning, and ability to handle complexity are below what 
would be expected of his current IQ.    

VA outpatient treatment records dated in May 2005 indicated 
that the Veteran expressed that he was in a depressed and 
angry mood due to his service and unsuccessful knee 
operation.  

The Veteran underwent a second VA psychiatric examination in 
August 2005.  At the time, the Veteran reported having 
difficulty sleeping for the past eight years due to pain and 
nightmares.  He indicated that his current symptoms are 
intense anger, chronic pain, and deep depression.  He stated 
that he suffers from panic attacks and anxiety, and is easily 
enraged and intolerant of the incompetence of others.  The 
Veteran indicated that he has hallucinations when groggy, 
which he describes as bloody scenes.  He reported isolating 
himself from others and the inability to be around crowds of 
people.  He stated that he has trouble performing daily 
functions.  On examination, the Veteran's appearance and 
hygiene were appropriate.  His speech, communication, and 
orientation were within normal limits.  His behavior was 
appropriate.  His affect and mood were abnormal.  Panic 
attacks occurred as often as 31 times per month, each episode 
lasts for six hours.  There were no hallucinations observed, 
however, a history of hallucinations was reported.  The 
Veteran's judgment and memory were impaired, with anger 
control problems.  Suicidal and homicidal ideation were 
absent.  

The examiner diagnosed the Veteran with major depressive 
recurrent moderate, which he indicated, is a progression of 
the Veteran's prior diagnosis of adjustment disorder.  The 
examiner stated that the Veteran's new diagnosis is based 
upon his angry, depressed, and anxious mood.  The Veteran 
presents as hopeless and overwhelmed with his condition, as 
his mood has been quite depressed in a chronic manner for 
years.  As a result, the Veteran's adjustment period has 
turned into a more permanent condition.  The examiner further 
opined that the Veteran is intermittently unable to perform 
activities of daily living due to his low tolerance for 
frustration, anxiety, depressed mood, and chronic pain.  
Thus, the Veteran is unable to fully function at home, as he 
has difficulty establishing and maintaining effective work 
and social relationships because he is so intolerant and 
critical of others and cannot control his anger.  The Veteran 
does not have difficulty understanding commands and he does 
not appear to pose a threat of persistent danger to himself 
or others.        
 
As indicated above, the effective date of an award of 
increased compensation shall be the earliest date as which it 
is ascertainable that an increase in disability had occurred 
if an application is received within one year from the date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As noted, the Veteran contends that the effective date for 
his disability evaluation of the 70 percent should be April 
1, 2002, arguing that his service-connected disability was 
just as disabling in April 2002 as it was in August 2005.  
However, based upon a complete review of the evidentiary 
record, the Board finds that August 18, 2005 is the earliest 
effective date assignable for a 70 percent disability rating 
for service-connected major depression secondary to service-
connected right knee disorder.

Specifically, prior to August 18, 2005, there is no evidence 
of such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In this regard, the July 2002 VA examination is the first 
medical diagnosis of record documenting the Veteran's 
adjustment disorder, which is the basis of the February 2003 
grant of service-connection for adjustment disorder secondary 
to service-connected right knee disorder.  As indicated 
above, at the time of the July 2002 examination, the 
Veteran's appearance was neat and casual, speech and 
psychomotor skills were normal, memory range was normal, and 
his thought process was linear and goal directed.  The 
Veteran's judgment was appropriate an he was oriented to 
person, place, and date.  Moreover, the Veteran denied 
symptoms of panic, compulsive behavior, suicidal ideation, 
and homicidal ideation.  The examiner acknowledged the 
Veteran's anxious mood, however, determined that the Veteran 
did not fit the criteria for major depression. 

In June 2003, during the course of VA outpatient treatment, 
the Veteran was diagnosed with major depressive disorder.  In 
this regard, for evaluation purposes, the criteria utilized 
to evaluate major depression is the same criteria utilized to 
evaluate the Veteran's previous diagnosis of adjustment 
disorder.  Thus at the time of treatment, the Board notes 
that the Veteran reported a long history of depression and 
chronic pain.  While the Veteran reported that his mood was 
not good, he was noted to be well-groomed and in no acute 
distress.  Moreover, his speech was normal and his thought 
content was linear and logical.  Furthermore, the Veteran 
denied hallucinations, delusions, and suicidal and homicidal 
ideations.

VA outpatient treatment records from July 2003 to August 2004 
showed that the Veteran's mood to be depressed, that he had 
difficulty sleeping, and experienced undesirable side effects 
due to the prescribed depression medication which inhibited 
the improvement of his depression.  The treatment records 
also showed that the Veteran abused alcohol, however, he is 
noted to be clinically stable.  Based upon the aforementioned 
symptoms, in a July 2004 rating decision, the RO increased 
the Veteran's evaluation from 10 to 30 percent disabling, 
effective April 1, 2002.

Finally, the Board notes, that prior to August 18, 2005, the 
date the Veteran underwent a second VA psychiatric 
examination, the evidence does not demonstrate that the 
Veteran's service-connected major depression is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In this regard, a September 2004 VA outpatient treatment 
record showed that the Veteran was enrolled in 13 credits, 
with a desire to become a technical writer.  At the time, the 
Veteran indicated the he was taking online courses to 
reeducate himself, to gain employment.  Moreover, the Veteran 
also reported to be more productive and in a better mood, 
which was also noted by his wife.  Furthermore, the Veteran 
reported that remaining sober has positively contributed to 
the improvement of his mood, and he is proud to have quit 
drinking so easily.

The Board acknowledges that the Veteran underwent a 
vocational assessment and reported to be on academic 
probation in January 2005.  However, the Board also notes, 
the examiner opined that the Veteran is not likely to succeed 
with his vocational training unless he becomes clean and 
sober, and did not attribute this to the severity of the 
Veteran's service connected disabilities.  

In August 2005, the Veteran underwent a second VA psychiatric 
examination.  While the Veteran's appearance, hygiene, and 
behavior were appropriate, the 
Board notes, the Veteran's abnormal mood and affect, panic 
attacks, anxiety, hallucinations, inability to be around 
crowds of people, impaired memory, difficulty performing 
daily functions, and impaired judgment with anger control 
problems.  Furthermore, the Board acknowledges the examiner's 
conclusion, that the Veteran's adjustment period has turned 
into a more permanent condition and thus he is unable to 
fully function at home, as he has difficulty establishing and 
maintaining effective work and social relationships because 
he is so intolerant and critical of others and cannot control 
his anger.

Based upon the evidence of record, the Board concludes that 
the Veteran's major depression is not manifested by 
symptomatology that results in occupational and social 
impairment, with deficiencies in most areas, as required for 
a 70 percent rating, under Diagnostic Code 9434, prior to the 
current effective date of August 18, 2005.  

In summary, and for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than August 18, 2005, for 
the grant of 70 percent for service-connected major 
depression as secondary to right knee condition, and the 
benefit-of-the-doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


Effective Date Prior for a Total Disability Evaluation

The Veteran contends that he was totally disabled prior to 
August 18, 2005, and should be assigned a total disability 
evaluation prior to that date.  More specifically, the 
Veteran asserts that he was totally disabled as of November 
15, 1998, that last day he was able to work, which he claims 
should be the effective date for a total evaluation. 

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as a 
total evaluation based on individual unemployability, will be 
the date of receipt of the claim or the date entitlement 
arouse, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  Claims of entitlement to increased ratings, 
including a total evaluation based on individual 
unemployability, may be assigned an effective date up to one 
year prior to the date of claim, if it is factually 
ascertainable prior to that date that the veteran was 
entitled to a rating of a total evaluation based on 
individual unemployability and the veteran's claim was 
received within one year of the date this entitlement arose.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows:  "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought."  

Consideration of a total evaluation based on individual 
unemployability is appropriate where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).

In the present case, as indicated above, the Veteran seeks an 
effective date earlier than August 18, 2005 for the grant of 
a total evaluation based on individual unemployability.  In 
evaluating the Veteran's claim, the Board notes that the 
Veteran did not file a formal claim of entitlement to a total 
evaluation based on individual unemployability, via VA Form 
21-8940.  Nonetheless, an explicit application for a total 
evaluation based on individual unemployability benefits is 
not the only method by which a claim for that benefit is 
recognized.  As indicated above, any communication or action 
indicating an intent to apply for VA benefits from a 
claimant, may be considered to be an informal claim and such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  In this regard, the Board finds that the Veteran 
submitted an informal claim for a total evaluation based on 
individual unemployability benefits on May 3, 2002.  His 
written statement contained an assertion that he was unable 
to work since November 1998, due to his service-connected 
disability.  The Board notes that there is no evidence of 
record indicating that the Veteran filed a claim of 
entitlement for a total evaluation based on individual 
unemployability prior to May 3, 2002.  See 38 C.F.R. 
§ 3.400(o)(2).       

In May 2002, the time the Veteran submitted an informal 
claim, he was service-connected for right knee, residuals 
medial cartilage with instability effective February 3, 1966, 
rated as 30 percent disabling.  In the February 2003 rating 
decision, the RO continued the Veteran's service-connected 
right knee, residuals medial cartilage with instability, as 
30 percent disabling; granted service connection for right 
knee degenerative joint disease, effective April 1, 2002, as 
10 percent disabling; granted service connection for 
adjustment disorder secondary to right knee condition, 
effective April 1, 2002, as 10 percent disabling; and denied 
service connection for a total evaluation based on individual 
unemployability.  The RO denied a grant for a total 
evaluation based on individual unemployability on a schedular 
basis, as the Veteran's service-connected disability 
evaluations combined to 40 percent.  38 C.F.R. §§ 3.340, 
4.16(a), and 4.25.  

In the July 2004 rating decision, the RO combined the ratings 
for the Veteran's service-connected right knee instability 
and degenerative joint disease and re-characterized it as 
right knee recurrent patellar dislocations and degenerative 
joint disease, effective April 1, 2002, as 40 percent 
disabling.  In the same rating decision, the RO also 
increased the Veteran's evaluation for service-connected 
adjustment disorder secondary to right knee condition from 10 
to 30 percent disabling, effective April 1, 2002.  The 
Veteran's service-connected disability evaluations combined 
to 60 percent.  38 C.F.R. §§ 3.340, 4.16(a), and 4.25.  

In the August 2006 rating decision, the RO increased the 
Veteran's evaluation for service-connected adjustment 
disorder (re-characterized as major depression) secondary to 
right knee condition from 30 to 70 percent disabling, 
effective August 18, 2005, the date the Veteran underwent a 
VA psychiatric examination.  In the same rating decision, the 
RO granted entitlement to a total evaluation based on 
individual unemployability, effective August 18, 2005.  As of 
August 18, 2005, a total evaluation based on individual 
unemployability was established on a schedular basis, as the 
Veteran's service-connected disabilities combined to 80 
percent.  38 C.F.R. §§ 3.340, 4.16(a).    

As noted, the grant of a total evaluation based on individual 
unemployability is appropriate when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes that there is medical evidence that the 
Veteran was unable to work due to his service-connected right 
knee disability as of July 18, 2002, the date the Veteran 
underwent a VA examination, however, even considering this 
evidence of unemployability, the Board finds that an award of 
a total evaluation based on individual unemployability under 
38 C.F.R. § 4.16(a) could not have preceded August 18, 2005, 
because, prior to that date, the Veteran did not meet the 
schedular requirements.  In this regard, as indicated above, 
the Veteran did not have a single service-connected 
disability rated as 60 percent disabling or more sufficient 
additional disability to being his combined rating to 70 
percent.  See 38 C.F.R. § 4.16(a).  

Specifically, the Veteran's service-connected disabilities 
were evaluated under the Combined Ratings Table set forth at 
38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155, 1157.  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  See 38 C.F.R. § 4.25.  Under the combined ratings 
table, the Veteran's combined disability rating was 60 
percent, which the Board notes does not reach the level 
required to warrant the grant of a total evaluation based on 
individual unemployability.  See C.F.R. § 4.16(a), 4.25.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an effective date earlier 
than August 18, 2005, is warranted for the award of a total 
evaluation based on individual unemployability on a schedular 
basis.  See 38 C.F.R. § 3.400(o), 4.16(a).


ORDER

An effective date prior to August 18, 2005, for the grant of 
70 percent for major depression is denied.

An effective date prior to August 18, 2005, for the grant of 
total evaluation based on individual unemployability on a 
schedular basis, due to service-connected disabilities, is 
denied. 



REMAND

With respect to the claim for a total evaluation based on 
individual unemployability on an extraschedular basis, the 
Board is of the opinion that further development with respect 
to this matter is necessary.  In this regard, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards are authorized to 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

As indicated above, there is evidence to suggest that the 
Veteran was unable to work due to a service-connected 
disability prior to August 18, 2005.  Specifically, the July 
2002 VA examiner diagnosed the Veteran with adjustment 
disorder, anxious and depressed mood, and inability to work.  
In a subsequent July 2002 addendum to the examination report, 
the examiner indicated that it is as likely as not, that the 
Veteran's adjustment disorder is related to his service-
connected right knee condition.  He further opined that work 
aggravated the Veteran's service-connected knee condition, 
which ultimately resulted in the loss of work, and thus, the 
loss of work resulted in the above diagnosis.

Based on the foregoing, the Board finds that, prior to August 
18, 2005, there is evidence to suggest that the severity of 
the Veteran's service-connected disabilities presented an 
exceptional and unusual disability picture with a related 
factor of marked interference with employment, specifically 
shown as an inability to work, so as to render impractical 
the application of the regular schedular standards.  

Accordingly, the Board finds that referral of the Veteran's 
claim to the Under Secretary for Benefits or Director of 
Compensation and Pension Service is warranted.  The Board 
again notes that we lack the authority to assign an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The RO/AMC should refer the case to the 
Director, Compensation and Pension, for a 
determination as to whether the Veteran 
is entitled a total evaluation based on 
individual unemployability on an 
extraschedular basis, prior to August 18, 
2005, under 38 C.F.R. § 4.16(b).  The 
RO/AMC should include in this referral a 
full statement as to the Veteran's 
service-connected disabilities, 
employment history, education and 
vocational attainment and all other 
factors having a bearing on the issue.  
The Director, Compensation and Pension, 
is requested to provide adequate reasons 
and bases for any decision.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


